  Case 1:20-cv-00200-LPS Document 3 Filed 04/20/20 Page 1 of 1 PageID #: 23


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

 SHIVA STEIN,                                      )
                                                   )
                       Plaintiff,                  )
                                                   ) Case No. 1:20-cv-00200-LPS
        v.                                         )
                                                   )
 ANIXTER INTERNATIONAL INC.,                       )
 SAMUEL ZELL, LORD JAMES BLYTH,                    )
 FREDERIC F. BRACE, LINDA WALKER                   )
 BYNOE, ROBERT J. ECK, WILLIAM A.                  )
 GALVIN, F. PHILIP HANDY, MELVYN N.                )
 KLEIN, JAMIE MOFFITT, GEORGE                      )
 MUÑOZ, SCOTT R. PEPPET, VALARIE L.                )
 SHEPPARD, WILLIAM S. SIMON,                       )
 CHARLES M. SWOBODA,                               )
                                                   )
                                                   )
                       Defendants.                 )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”). Defendants have filed neither an

answer nor a motion for summary judgment in the Action.

 Dated: April 20, 2020                              RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
 WOLF HALDENSTEIN ADLER                            Wilmington, DE 19801
 FREEMAN & HERZ LLP                                Telephone: (302) 295-5310
 Gloria Kui Melwani                                Facsimile: (302) 654-7530
 270 Madison Avenue                                Email: bdl@rl-legal.com
 New York, NY 10016                                Email: gms@rl-legal.com
 Telephone: (212) 545-4600
 Facsimile: (212) 686-0114                          Attorneys for Plaintiff
 Email: melwani@whafh.com
